    Case 18-31945-JNP Doc 62 Filed 05/27/20 Entered 05/27/20 11:58:35                          Desc Main
                             Document
UNITED STATES BANKRUPTCY COURT            Page 1 of 2
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-2(c)




                                                                         Order Filed on May 27, 2020
                                                                         by Clerk
                                                                         U.S. Bankruptcy Court
                                                                         District of New Jersey




In Re:                                                   Case No.:             18-31945
                                                                         ____________________
 Tina M Williams                                                             5/26/2020
                                                         Hearing Date: ____________________

                                                         Judge:          _____________________
                                                                                  JNP

                                                         Chapter:                  13
                                                                         _____________________




                Recommended Local Form:            ”    Followed         ”    Modified




              ORDER DENYING WITHOUT PREJUDICE MOTION OR
                APPLICATION FOR THE ENTRY OF AN ORDER
                _____________________________________________
                                Creditor's Certification of Default


         The relief set forth on the following page is hereby ORDERED.




          DATED: May 27, 2020
Case 18-31945-JNP       Doc 62    Filed 05/27/20 Entered 05/27/20 11:58:35             Desc Main
                                  Document     Page 2 of 2




                                                            3/12
       A motion or application having been filed on ____________________,    20 by
                                                                          20 ___
Joseph Gunnar Devine Jr
___________________________________ for entry of an order as set forth above, all
interested parties having been duly served, the Court having considered all of the papers
submitted, along with any arguments of counsel, and for good cause shown; it is


       ORDERED that the aforesaid motion or application is denied.


       The successful party shall serve this order on the debtor, any trustee and all parties who
entered an appearance on this matter.




                                                                                         Rev. 7/1/04; jml



                                                2
